Citation Nr: 0605573	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  99-17 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 10 percent for right hip 
degenerative joint disease.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1979 to April 1982.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
of the Newark, New Jersey, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A September 1998 
decision denied service connection for residuals of sartorius 
muscle strain.  A March 2003 rating decision granted service 
connection for osteoarthritis of the right hip, assigning a 
10 percent rating, effective June 12, 2000.  The veteran 
appealed that decision as to both the rating assigned and the 
effective date of the award.  In December 2004 a Travel Board 
hearing was held at the RO before the undersigned.  A 
transcript of the hearing is of record.  In February 2005, 
the Board remanded the case for further development, 
including a VA orthopedic examination.  In November 2005, the 
RO granted the veteran an earlier effective date (January 22, 
1998) for the award of service connection for degenerative 
joint disease of the left hip.  Given that the veteran 
indicated in a February 2005 statement that he was only 
seeking an effective date back to January 22, 1998, the 
November 2005 RO decision is considered a complete grant of 
the earlier effective date and this issue is no longer before 
the Board.  

Regarding the veteran's claim for service connection for 
residuals of sartorius muscle strain, at the December 2004 
Board hearing, the veteran's representative indicated that 
the veteran was not seeking separate service connection for 
sartorius muscle injury but was trying to establish that hip 
injury in service and sartorius injury in service were one in 
the same in order to show that the effective date for service 
connection for hip injury should date back to the date of the 
original claim for service connection for sartorius muscle 
injury (January 22, 1998).  Given this express withdrawal of 
the claim of service connection for sartorius injury combined 
with the RO's subsequent granting of the earlier effective 
date sought by the veteran, the Board finds that the issue of 
service connection for sartorius injury is also no longer on 
appeal.  


FINDING OF FACT

Throughout the appeal period the veteran's degenerative joint 
disease of the right hip was manifested by arthritis with 
painful motion; flexion limited to 30 degrees, or limitation 
of abduction, motion lost beyond 10 degrees is not shown.  


CONCLUSION OF LAW

A rating in excess of 10 degrees for degenerative joint 
disease of the right hip is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
4.71, Diagnostic Codes (Codes) 5003, 5251, 5252, 5253 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183.  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

A March 2004 statement of the case (SOC) properly (See 
VAOPGCPREC 8-2003 (December 2003)) provided the veteran 
notice on the "downstream" issue of an increased initial 
rating.  A March 2005 letter advised him that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  This letter also advised him to submit 
any evidence in his possession pertaining to his claim.  The 
March 2003 rating decision, the March 2004 SOC and a November 
2005 supplemental SOC provided the text of applicable 
regulations and explained what the evidence showed and why 
the veteran's claim was denied.  

Regarding VA's duty to assist, the RO has obtained available 
pertinent medical evidence.  The veteran was provided VA 
medical evaluations in May 1998, February 2000, March 2000, 
March 2001, February 2003 and July 2005.   He has not 
identified any additional evidence pertinent to this claim.  
VA's assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Factual Background

On VA examination in May 1998, physical examination showed 
that the veteran ambulated independently and had a normal 
gait.  Range of motion of the hip was 60 degrees flexion, 45 
degrees extension, and 60 degrees abduction.  Muscle strength 
of the right hip flexor, extensor and abductor were all good.  
The examiner found that an X-ray was not indicated and that 
the right leg was normal. 

At an October 1999 informal hearing at the RO, the veteran 
testified that prolonged standing and sitting, colder weather 
and emotional stress gave him throbbing pains in his 
groin/hip area.  He described a throbbing pain in the hip 
joint area as well as stabbing and numbness.  He indicated 
that he had recently been having more problems with pain at 
his Postal Service job to the point where sometimes he could 
hardly walk.  He also indicated that he was primarily seeking 
medical treatment for his condition rather than compensation.

On VA neurological examination in February 2000, the 
pertinent diagnosis was chronic right hip strain.  The 
veteran reported that his symptoms had been getting worse 
over the past year and that he had shocking and radiating 
pain all of the time on the right leg.  There was mild 
paraspinal muscle spasm noted on the right hip and right 
thigh.  Motor strength was decreased to 4/5on right hip 
flexion, iliopsoas and right quadriceps.  There was no muscle 
atrophy noted.  Decreased pinprick and light touch sensation 
was noted, more on the right leg in the L4-L5 distribution.  
The veteran could not do heel walk properly.    

On VA examination in March 2000 the diagnoses were 
degenerative joint disease of the right hip, subchondral cyst 
of the right hip and status post injury to the right thigh.  
The veteran reported that he could not run or do heavy 
lifting and had difficulty kneeling and squatting.  He 
sometimes had to walk with a limp due to pain and the pain 
interfered with his job.  At times he had swelling of the 
hip.  On physical examination, the right hip bone was more 
prominent than the left.  The hip was tender but there was no 
edema.  Flexion, extension and abduction of the hip were all 
normal.  The veteran had pain on range of motion and 
ambulated independently.  The right thigh was tender on the 
right aspect but there was no atrophy or edema.  X-rays of 
the right hip, femur, tibia and fibulas showed mild right hip 
degenerative changes with a subchondral cyst formation 
involving the superior acetabulum.  There was no fracture 
seen in the right hip, femur, tibia or fibula. 

An April 2000 VA progress note shows a diagnosis of right hip 
strain.  

On May 2000 VA physical medicine and rehabilitation consult, 
the diagnostic impressions were right hip arthritis and right 
greater trochanter bursitis.  The veteran reported that 
sometimes his hip pain was so great that he had to make trips 
to the emergency room.  On physical examination the veteran 
had a non-antalgic gait, and the right greater trochanter was 
tender to palpation.  There was decreased internal rotation 
and full external rotation.  There was medial gluteal 
weakness secondary to pain and full strength in the hip 
flexors.  Ober's test was negative.  

On VA examination in March 2001 the diagnosis was 
degenerative joint disease of the right hip.  Physical 
examination showed no tenderness or edema.  Flexion, 
extension and abduction were all normal.  The veteran had 
pain throughout the range of motion.  X-rays showed 
osteoarthritis of the right hip. 

On February 2003 VA examination the diagnoses were 
osteoarthritis of the right hip, service connected, and right 
peroneal palsy, not service connected.  The veteran reported 
that his pain was constant without any flare-ups.  Walking 
was limited to one block and he did not use a cane.  In March 
of 2001 he had to stop work as a postal supervisor because of 
the hip pain but he could do his activities of daily living.  
On physical examination the veteran had a steppage gait.  He 
could not heel walk on the right and Trendleburg's signs were 
negative.  Range of motion of the right hip was 0 degrees to 
100 degrees.  Abduction was 15 degrees, internal rotation was 
10 degrees and external rotation was 30 degrees.  There was 
pain on all motions of the right hip.  

In his April 2004 Form 9, the veteran contended that the 
severity of his right hip condition had been minimized by VA.

At his December 2004 Board hearing the veteran testified that 
he could only walk a half a block before he could stop and 
walk and that he had had flare-ups due to weather and the 
unconscious positioning of his body during sleep.   

On July 2005 VA outpatient history and physical the veteran 
was noted to have history of right hip degenerative joint 
disease.  He was also found to have a positive right hip 
spasm/restriction.  
On July 2005 VA right hip examination the diagnostic 
assessment was right hip osteoarthritis with degenerative 
joint disease.  The veteran stated that he had episodes of 
pain approximately two times per week, and that the pain had 
been increasing over the years.  The pain was worse with 
running, walking long distances, going up stairs and changes 
in the weather.  It did not interfere with his job because he 
was not working but did interfere with daily activities.  He 
did not report any flare-ups or problems with repetitive use.  
Physical examination showed no deformity or pain to 
palpation.  The veteran was able to flex to 115 degrees with 
pain at the end of flexion.  Extension was 30 degrees, 
adduction was 25 degrees, abduction was 40 degrees, external 
rotation was 50 degrees and internal rotation was 30 degrees.  
The veteran complained of pain at the end range of internal 
and external rotation.  Motor strength was 5/5 in all planes 
of motion.  There was an additional loss of joint function 
after repetitive use secondary to pain and this was 20 
percent of additional loss of joint function.      

III.  Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As the claim for increase is an appeal from the initial 
rating assigned, the possibility of staged ratings should be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the Board finds that staged ratings are not 
warranted here, as the degree of right hip impairment has not 
varied significantly during the appeal period.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

The veteran's right hip disability is diagnosed as 
degenerative joint disease/osteoarthritis of the right hip.  
Under Code 5003, degenerative arthritis is rated based on 
limitation of motion under the diagnostic codes applicable to 
the affected body part.  38 C.F.R. § 4.71a.  If limitation of 
motion is present, but noncompensable, a rating of 10 percent 
is for application for each major joint.     Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

The Codes applicable to limitation of motion of the hip 
include Code 5251, limitation of extension of the thigh, Code 
5252, limitation of flexion of the thigh and Code 5253, 
impairment of the thigh.  Since the veteran's hip condition 
is already rated 10 percent on the basis of arthritis with 
painful motion, only those Codes, which would allow the 
veteran to receive a higher than 10 percent rating need be 
considered.  As the maximum rating under Code 5251 is only 10 
percent, it cannot afford the veteran a higher rating.  Under 
Code 5252, a 10 percent rating is warranted for thigh flexion 
limited to 45 degrees, a 20 percent rating for flexion 
limited to 30 degrees, a 30 percent rating for flexion 
limited to 20 degrees and a 40 percent rating for thigh 
flexion limited to 10 degrees.  Under Code 5253, 20 percent 
is the maximum rating and is warranted where limitation of 
abduction is characterized by loss of motion beyond 10 
degrees.  Since flexion of the right hip/thigh has been 
consistently 60 degrees or greater throughout the rating 
period, a rating in excess of 10 percent under Code 5252 is 
not warranted.  Since abduction has never been found worse 
than 15 degrees, a rating in excess of 10 percent under Code 
5253 is also not warranted. 
Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. 
App. 202 (1995).  While the July 2005 VA examination did note 
some functional loss due to pain  after repeated use, such 
limitation was not severe enough to warrant a higher than 10 
percent rating.  

The Board has also considered whether referral for 
extraschedular consideration is indicated.  However, nothing 
in the record reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to the 
right hip disability.  38 C.F.R.  § 3.321.  While the veteran 
has reported that he had to stop work as a postal supervisor 
due to hip pain, it is not shown that his disability would 
markedly interfere with less strenuous, and perhaps 
sedentary, work.  Consequently, referral for extraschedular 
consideration is not suggested by the record.

Given that the evidence of record does not show that a 
schedular rating in excess of 10 percent is warranted for the 
right hip disability or suggest that extraschedular 
consideration is indicated, the preponderance of the evidence 
is against the claim, and it must be denied. 


ORDER

A rating in excess of 10 percent for right hip degenerative 
joint disease is denied. 



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 


 Department of Veterans Affairs


